153 S.W.3d 866 (2004)
Odessa GANT, Appellant,
v.
LOU FUSZ MOTOR COMPANY, Respondent.
No. ED 83347.
Missouri Court of Appeals, Eastern District, Division Two.
December 21, 2004.
Odessa Gant, St. Louis, MO, pro se.
Thomas L. Sandifer, Clayton, MO, for respondent.
Before PATRICIA L. COHEN, P.J., KATHIANNE KNAUP CRANE, J., and ROBERT G. DOWD, JR., J.
PER CURIAM.
Odessa Gant appeals a judgment entered in favor of Lou Fusz Motor Co. ("Lou Fusz") on Ms. Gant's claim that Lou Fusz failed to repair her Pontiac van. Lou Fusz has filed a Motion to Dismiss Ms. Gant's appeal contending that she failed to comply with Rules 84.04 and 84.06 and Local Rule 365. Because we agree that Ms. Gant has failed to comply with the applicable rules, we dismiss.
Ms. Gant filed a pro se appeal from the trial court's judgment. Thereafter, Ms. Gant filed a pro se brief and an amended brief. Lou Fusz has not filed a brief in response.
It is well-settled that pro se appellants are held to the same standards as attorneys and must comply with Supreme Court Rules, including Rule 84.04, which sets out the requirements for appellate briefs. Davis v. Coleman, 93 S.W.3d 742 (Mo.App. E.D.2002). Failure to comply with the rules of appellate procedure constitutes grounds for dismissal of an appeal. Id. at 742-43.
Ms. Gant's brief fails to comply with Rule 84.04. The jurisdictional statement consists solely of an argumentative fact statement. The statement of facts is not fair and concise. The points relied on do not, among other things, identify the trial court ruling which appellant challenges, referring incomprehensibly to findings of the Director of Revenue. The argument section, which refers to the "dealership's conclusions of law, or its application of the law to the facts," fails to comply in any respect with Rule 84.04. In short, Ms. Gant's brief preserves nothing for review. Davis, 93 S.W.3d at 742-43.
Appeal dismissed.